 MASTERCRAFT LEATHER MANUFACTURING CO.483Mastercraft Leather Manufacturing Company, Inc.and Retail Store Employees Union, Local 876,United Food and Commercial Workers Interna-tional Union, AFL-CIO.' Cases7-CA-16137and 7-RC-15301May 14, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 23, 1980, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions2of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Mastercraft Leather Manufacturing Company, Inc.,Troy, Michigan, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:Substitute the following for paragraph 2(a):"(a) Post at its facility in Troy, Michigan, copiesof the attached notice marked 'Appendix.' Copiesof said notice, written in the English, Polish, Chal-The Charging Party's name, formerly Retail Clerks Union. Local876. Retail Clerks International Union. AFL-CIO, has been changed inrecognition of the June 7. 1979, merger between the Retail Clerks Inter-national Union and the Amalgamated Meatcutters and Butcher Workmenof North America.2 Unlike the Administrative Law Judge. Members Jenkins and Trues-dale find it unnecessary to distinguish Caron International Inc., 246NLRB No. 179 (1979), a case in which they dissented.In the absence of exceptions, Member Jenkins adopts proforma the Ad-ministrative Law Judge's dismissal of the allegation that Respondent io-lated Sec. 8(a)(1) by creating the impression of surveillance See his dis-senting opinion in South Shore Hospital, 229 NLRB 363 (1977).3 In view of the fact that a substantial number of Respondent's em-ployees speak Polish. Chaldean, Roumanian, or Serbo-Croatian. we findmerit in General Counsel's cross-exceptions to the Administrative LawJudge's failure to require Respondent to post the notice to employees inthose languages as well as in English. We shall modify the AdministrativeLaw Judge's recommended Order accordingly249 NLRB No. 65dean, Roumanian, and Serbo-Croatian languages,on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent'sauthorized representative shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material."IT IS FURTHER ORDERED that the election con-ducted on April 10, 1979, among the Employer'semployees be, and it hereby is, set aside, and thatCase 7-RC-15301 be, and it hereby is, severed andremanded to the Regional Director for Region 7for the purpose of conducting a new election atsuch time as he deems that circumstances permitthe free choice of a bargaining representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEMICHAEL O. MILL.ER, Administrative Law Judge: Thismatter was heard on October 17, 1979, in Detroit, Michi-gan, based upon an unfair labor practice charge filed onMarch 5, 1979, by the Retail Store Employees Union.Local 876, Retail Clerks International Union, AFL-CIO.herein called the Union, and a complaint issued on April20, 1979, by the Regional Director for Region 7 of theNational Labor Relations Board, herein called the Board.The complaint alleged that Mastercraft Leather Manu-facturing Company, Inc., herein called Respondent, vio-lated Section 8(a)(1) of the National Labor RelationsAct, as amended, herein called the Act. Respondent'sanswer denied the substantive allegations of the com-plaint. Consolidated for hearing with the unfair laborpractice allegations were union-filed objections to anelection conducted on April 10, 1979, in Case 7-RC-15301.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine the witnesses, and to argue orally. Briefs, whichhave been carefully considered, were filed by the Gener-al Counsel and Respondent.Upon the entire record, including my careful observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTI. RESPONDENT'S BUSINESS ANI) THE UNION'S ABORORGANIZAIrlON STAI USRespondent is a Michigan corporation engaged atTroy, Michigan, in the business of cutting leather uphol-stery for automobiles. Jurisdiction is not in issue. Thecomplaint alleged, Respondent admitted, and I find andconclude that Respondent is an employer engaged in 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommerce within the meaning of Section 2(6) and (7) ofthe Act.The complaint alleged, Respondent admitted, and Ifind and conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICES'Union activity among Respondent's employees beganin early February 1979.2 The Union held its first meetingwith employees on February 22 and subsequent meetingsin mid to late March. The representation petition in Case7-RC-15301 was filed on March I and a Stipulation forCertification Upon Consent Election was approved bythe Regional Director on March 21. An election amongRespondent's approximately 80 unit employees was con-ducted on April 10. A total of 46 votes was cast againstrepresentation; 24 employees voted for the Union. OnApril 17, the Union filed timely objections to the con-duct of the election.In response to a question asking employee StanislawaKuzia whether she had ever spoken to Respondent'streasurer, Rajinski, about the Union, Kuzia testified that,sometime in February, Rajinski "said that they might aswell go on retirement and they will close the shop."Elsewhere in her direct testimony (which was offered,part, through an interpreter, the conversation being heldin Kuzia's native language, Polish) she testified that shewas not sure whether Rajinski said anything about theUnion. When pressed further, and before her memorywas refreshed with the use of her pretrial affidavit, shevolunteered, "Well, I tell just once what Frank say, thatsometime the union come in, they can close the shop,that's it." Rajinski did not testify, and Kuzia's testimonystands uncontradicted. On cross-examination, Kuzia ac-knowledged that Rajinski was at an age when he couldbe considered eligible to retire, was in ill health, and haddiscussed retirement with her previously.Whatever confusion existed in Kuzia's testimony con-cerning this incident, I must conclude, resulted from thelanguage barrier and the necessity to receive her testimo-ny through the interpreter. Viewed in its entirety, how-ever, and considering the context in which it was given,3it is clear that Rajinski's statement was not an innocentdiscussion of the prospects for retirement for Respond-ent's older officers. It was a threat that Respondentwould "close the shop" if the Union came in. Such athreat clearly coerces employees in the exercise of theirSection 7 rights and, I find, violates Section 8(a)(1) ofthe Act.Sometime in February or March4Kuzia had a con-versation with Nathan Berman, Respondent's vice presi-The following discussion treats only with portions of complaint pars.9(a), (b), and (h). All other complaint allegations were dismissed at theclose of the hearing for lack of evidence without objection by the Gener-al Counsel or the Union.2 All dates hereinafter are 1979 unless otherwise specified.3 The Hanna Building Corporation, 223 NLRB 703, 704 (1976).' Kuzia initially testified that this conversation occurred 1 to 2 monthsprior to the election (April 10). She had no current memory with whichto establish the date any more precisely. When General Counsel soughtto refresh her recollection by using her pretrial affidavit and leadingquestions, Kuzia was able to testify only that the conversation had oc-curred "maybe 2 weeks" prior to the March 20 date on her affidavitdent (but did not testify). Nathan Berman told them"that they were closing the factory that's producing hotdogs and corn beef because the union came in ...thatthey closed the factory that the Union had come into,that the Union was demanding too much, that they wentbankrupt." She replied that perhaps that factory had notmade good food. Nathan said, "Maybe the union wantsmore for the people and get bankrupt."General Counsel contends that this statement, whichstands undenied, was a veiled threat to close the plant.Respondent, pointing out that Nathan Berman "nevermentioned Mastercraft, the Union, or the possibility thatMastercraft might close down," argued that this was aninnocuous statement expressly protected by Section 8(c)of the Act, and was not a threat of reprisal in violationof Section 8(a)(1). The parameters for permissible em-ployer predictions about the effects of unionization wereset by the Supreme Court in N.L.R.B. v. Gissel PackingCo., Inc., 395 U.S. 575 (1969). There the Court, notingthat any evaluation of employer statements "must takeinto account the economic dependence of the employeeson their employers, and the necessary tendency of theformer, because of that relationship, to pick up intendedimplications of the latter that might be more readily dis-missed by a more disinterested ear," stated:[A]n employer is free to communicate to his em-ployees any of his general views about unionism orany of his specific views about a particular union,so long as the communications do not contain a"threat of reprisal or force or promise of benefit."He may even make a prediction as to the preciseeffect he believes unionization will have on his com-pany. In such a case, however, the prediction mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrablyprobable consequences beyond his control or toconvey a management decision already arrived at toclose the plant in case of unionization. .... If thereis any implication that an employer may or may nottake actions solely on his own initiative for reasonsunrelated to economic necessitities and known onlyto him, the statement is no longer a reasonable pre-diction based on available facts but a threat of re-taliation based on misrepresentation and coercion,and as such without the protection of the FirstAmendment. [395 U.S. at 617-618.1In the instant case, Nathan Berman told an employee,who had previously been threatened with plant closing,that a neighboring plant had closed because of union de-mands, and told her (as she related it) "maybe the unionwants more for the people and get bankrupt." NathanBerman's statement is devoid of any objective basis forpredicting that the Union would demand unreasonablewages and benefits or that Respondent would be unableto meet whatever demands the Union made. It simplyequated union demands with bankruptcy and bankruptcywith plant closing. Accordingly, I find that Nathan Ber-man's statement exceeded the bounds of Section 8(c) ofthe Act; his statement was a threat of reprisal in viola-tion of Section 8(a)(l) of the Act. See Emerson Electric MASTERCRAFT LEATHER MANUFACTURING CO.485Company, 228 NLRB 1275 (1977), Jimmy-Richard Co.,Inc., 210 NLRB 802, 804 (1974); and Marathon LeTour-neau Company, Gulf Marine Division of Marathon Manu-facturing Company, 208 NLRB 213 (1974). CompareAmerican Motor Inns d/b/a Holiday Inn Downtown, 212NLRB 704 (1974).Kuzia had also spoken with Joseph Berman, Respond-ent's president, about the union campaign. At one pointshe told him that the other employees in the shop wereblaming her for the union activity. She threatened to"quit if the trouble continued." Subsequently, about 2 or3 weeks prior to the election, Joseph Berman told Kuziathat he had heard that she was organizing a union drive.She asked him "how was it possible that he could knowwho'I was going to vote for, how I was going to vote."Joseph Berman asked her whether she wanted to stayhome on the day of the election and told her that sheshould do so if she so desired. In response to her ques-tion, he said that he could not pay her for the day. Oncross-examination, Kuzia testified that Joseph Bermanhad said that he had heard people say that she was theunion organizer. She replied that she could not do it byherself and that, if the people wanted the Union, thatwas okay, and, if they did not want it, they would nothave it. She testified further that Joseph Berman told herthat she should stay home on the day of the election ifshe had some problem with her children, and that it waspossible that he was joking. Kuzia acknowledged thatthere was frequent union talk in the shop, sometimes car-ried on in a loud or boisterous manner.The General Counsel contends that the foregoing ex-change between Joseph Berman and Kuzia violated Sec-tion 8(a)(1) of the Act in two respects, the creation of animpression that Respondent was engaging in surveillanceof the employees' union activities and encouragement ofa known or suspected union supporter to waive her stat-utory franchise. Respondent, citing South Shore Hospital,229 NLRB 363 (1977), correctly noted that the Board'stest in determining whether a Respondent has unlawfullycreated an impression of surveillance is "whether em-ployees would reasonably assume from the statement inquestion that their union activities had been placed undersurveillance." In that case, as in this, the employer'sstatement was based on an awareness of rumors pertain-ing to union activities. The Board, in South Shore, statedthat it had "held that a respondent does not create an im-pression of surveillance by merely stating that it is awareof a rumor pertaining to the union activities of its em-ployees so long as there is no evidence indicating thatthe respondent could only have learned of the rumorthrough surveillance." In the instant case, Kuzia ac-knowledged that the Union was frequently, openly, andloudly discussed in the shop. She further acknowledgedthat she herself had approached Joseph Berman to com-plain that employees were blaming her for starting theunion activity. Thus, it is clear that Kuzia could not rea-sonably have assumed from Joseph Berman's statementthat Respondent could only have acquired its knowledgeof her union role through surveillance. Accordingly, Imust reject General Counsel's contention that Respond-ent violated Section 8(a)(l) of the Act by creating theimpression of surveillance.However, it is clear from Kuzia's testimony thatJoseph Berman encouraged her to remain away from theplant and the polls on election day. This, I find, is a seri-ous infringement upon Section 7 rights and the Board'sprocesses. If the democratic process, be it in the politicalarena or in the shop, is to succeed, voters must be en-couraged to exercise their franchise. To discouragevoting threatens both the individual exercise of statutoryrights and the acceptability of the Board's election certi-fication.Respondent contended that no violation should befound on the basis of Joseph Berman's statement toKuzia because the statement was made "in a jokingmanner." The evidence does not support this contention.At most, Kuzia testified that it was possible that JosephBerman was joking; she was not sure. Thus, even assum-ing that the Board would disregard otherwise violativestatements because they were made in jest, this case doesnot present such a state of facts. Compare McMillanManufacturing Company, 220 NLRB 1354, 1357 (1975),where the evidence failed to establish the supervisorystatus of the individual making the alleged threat, but didestablish that the statements "were made in a context ofwhat might be described as an existing joke among em-ployees," and Walgreen Co., d/b/a Globe Shopping City,203 NLRB 177, 181 (1973), where the "utterance inquestion came in the course of 'horseplay' and 'kiddingaround,' so characterized by [the witness] himself," withthe facts in the instant case. These cases are clearly dis-tinguishable.Accordingly, I find that, by encouraging Kuzia not tovote, Respondent has interfered with the exercise of herstatutory rights and with the rights of other employees,and has violated Section 8(a)(l) of the Act.On March 15, Respondent laid off a number of em-ployees. There was no contention that the layoff was inviolation of Section 8(a)(3) and (1) of the Act. Prior tothe layoff, Joseph Berman told employee Marie Piaseckithat "all of us would lose our jobs." Nothing was said toher in regard to the Union, and Piasecki admitted that, inthe area in which she was working, work had run out.The complaint alleged the foregoing conversation as athreat to close the plant if the employees chose theUnion as their bargaining representative. The GeneralCounsel, however, did not pursue this issue on brief. Ifind that the facts herein fail to demonstrate any connec-tion between Berman's statement and the union activity.Accordingly, I shall recommend that this allegation bedismissed.ill. THE OBJECTIONSAs previously noted, the Union filed objections to theconduct of the election in Case 7-RC-15301. Those ob-jections essentially paralleled the unfair labor practice al-legations. However, only conduct occurring subsequentto the filing of a petition may be considered as the basisfor setting aside an election. The Ideal Electric and Man-ufacturing Company, 134 NLRB 1275 (1961); GoodyearTire and Rubber Company, 138 NLRB 453 (1962). Thus,Rajinski's statement to Kuzia, threatening to close theshop in the event the Union came in, having occurredprior to March 1, must be excluded from consideration 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDas objectionable conduct. Similarly, I am constrained toexclude from this consideration Nathan Berman's veiledthreat of plant closure similarly directed at Kuzia. Theevidence in regard to when this undenied conversationoccurred is unclear and conflicting. One cannot concludefrom Kuzia's testimony whether Nathan Berman spoketo her prior to the filing of the petition, I or 2 monthsprior to the election, or after the petition was filed some-time in early March. See Super Thrift Markets, Inc. t/aEnola Super Thrift, 233 NLRB 409, fn. 2 (1977).Joseph Berman's attempt to discourage Kuzia fromvoting was, I find, the sole unfair labor practice estab-lished within the postpetition period. "Conduct violativeof Section 8(a)(1) is, a fortiori, conduct which interfereswith the exercise of a free and untrammeled choice in anelection." Dal-Tex Optical Company, Inc., 137 NLRB1782, 1786 (1962). The question remains, however,whether this conduct was de minimis with respect to af-fecting the results of the election. I find that it was not.In making a determination as to whether 8(a)(l) miscon-duct is de minimis, "the Board takes into considerationthe number of violations, their severity, the extent of dis-semination, the size of the unit, and other relevant fac-tors." Caron International, Inc., 246 NLRB No. 179(1979); Enola Super Thrift, supra. Here, the postpetitionunfair labor practice was not isolated. It followed twoserious threats to close the plant, both directed at thesame employee. Such prepetition misconduct is properlyconsidered "where, as here, such conduct adds meaningand dimension to related postpetition conduct." DresserIndustries, Inc., 242 NLRB No. 14 (1979). Neither doesthe number of unit employees warrant a conclusion thatthe conduct was isolated. Compare Caron International,Inc., supra, where a single threat was directed at one em-ployee in a unit of approximately 850 who were em-ployed at five different locations, some of which wherephysically remote from the others, with Custom Recov-ery, Div. of Keystone Resources, Inc., 230 NLRB 247(1977), where a single threat directed at one employee ina unit of approximately 85 was held sufficient to warrantsetting aside an election.Finally, the nature of the misconduct must be consid-ered in determining whether it warrants setting the elec-tion aside. As previously discussed, discouraging employ-ees from voting threatens to weaken the acceptability ofthe results of Board-conducted elections. That, in turn,has the potential for bringing about the kind of labor in-stability, including work stoppages, which the Act wasintended to prevent. Such conduct, therefore, cannot bedeemed minimal or insubstantial. Accordingly, I recom-mend that the Union's objections be sustained and asecond election directed.5IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainI While the Union's objections did not specifically refer to Respond-ent's attempt to discourage employees from voting, they did specificallyrefer, in Objection 5, to the incident in which this conduct took place.Moreover, this issue was fully litigated and was addressed by Respondentin its brief. It is, therefore, appropriately considered herein,affimative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1. By threatening employees with the closing of itsplant in the event that they selected the Union as theircollective-bargaining representative, and by attemptingto discourage employees from voting in an NLRB elec-tion, Respondent has violated Section 8(a)(l) of the Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3. The Respondent did not engage in any other con-duct violative of Section 8(a)(l) of the Act as alleged inthe complaint.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDERSThe Respondent, Mastercraft Leather ManufacturingCompany, Inc., Troy, Michigan, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with the closing of theplant if they select a union as their collective-bargainingrepresentative.(b) Discouraging employees from voting in NLRB-conducted representation elections.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights quaranteed them by Section 7 of the Act.2. Take the following action which is necessary to ef-fectuate the purposes and policies of the Act:(a) Post at its Troy, Michigan, plant copies of the at-tached notice marked "Appendix."7Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by the Company's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Companyto insure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges other violationsof Section 8(a)(1) of the Act not specifically foundherein.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." MASTERCRAFT LEATHER MANUFACTURING CO.487IT IS ALSO RECOMMENDED that, in Case 7-RC-15301,the objections be sustained, the election be set aside, andthe case be remanded to the Regional Director forRegion 7 for the purpose of conducting a new election atsuch time as he deems the circumstances permit a freechoice of bargaining representative.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board has found that we have violatedthe National Labor Relations Act, as amended, and hasordered us to post this notice.The Act gives the employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT threaten to close our plant if theemployees choose the Retail Store EmployeesUnion, Local 876, Retail Clerks InternationalUnion, AFL-CIO, or any other union to representthem.WE WILL NOT discourage employees from votingin National Labor Relations Board elections forunion representation.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.MASTERCRAFT LEATHER MANUFACTURIN(;COMPANY, INC.